DETAILED ACTION
The applicant’s Request for Continued Examination filed on August 17, 2020 has been acknowledged. Claims 5, 19 and 20 have been canceled. Claims 1-4 and 6-18, as amended, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8, 9, 11-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Chih-Chen Ou Yang et al., “Read/Write Performance for low memory passive HF RFID tag-reader systems” (December 2009) hereafter Yang.
As per claim 1, Hatamian discloses a patient sample management system (Abstract):
	including one or more containers (Figure 2C, Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information); and
	an computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the 
	an electronic writable memory fixedly (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”), attached to an external surface of a respective of the one or more containers, the computing device configured to (Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. The RFID chip as established in paragraph [0062] can be placed on the external surface of the container and covered with cover 126); and
	a computing device (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components) containing:

		a wireless proximity communications device (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip) configured to:
			establish a wireless proximity communication link with the one or more of the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued that the reference does not disclose the limitation the Examiner notes that the limitation merely requires establishing a wireless communication link when the device is within a distance of up to six inches. In other words the distance can be six inches or less. As shown above it is touching the read/write device and as such is less than six inches. The requirement to read multiple chips is not claimed so the fact that the Hatamian reference establishes one chip at a time still reads over the claims as currently written), 
			read, via the established wireless proximity communication link, information stored on the electronic writable memory (Page 6, paragraph [0079]; 
			store, via the established wireless proximity communication link, the information on the electronic writable memory (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and 
		a processor in communication with the wireless proximity communications device and the non-transitory computer-readable medium, the processor configured to execute processor-executable program code stored in the non-transitory computer-readable (Page 5, paragraphs [0065]-[0067]; discloses that a computer which contains the ability to communicate with the RFID chip in the test tube, uses software to establish communication, record data to the RFID chip and read data to the RFID chip) medium to:
			obtain, for storing on the electronic writable memory, the information associated with a biological sample within the respective container (Page 5, paragraphs [0069] and [0071]; discloses that the sample information can be obtained);
			transmit the sample information to the wireless proximity communications device (Page 5, paragraphs [0069] and [0071]; discloses the RFID chip is accessed and information written to it); and
			transmit a command to the wireless proximity communication device to store the sample information on one of the electronic writable memories (Page 5, paragraphs [0069] and [0071]; discloses the RFID chip is accessed and information written to it).

	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that the RFID is a passive RFID. Page 4, RFID Tag; teaches an example of the type of RFID tag which is being tested in the article. While the Z-Band is 1” x 11” it contains an RFID tag which is considerably smaller as shown in Figures 4 and 5. Page 9 to 10, Experiment Design and Results, teach it is known to read as well as write to the RFID tags at various distances including 1 inch to 12 inches. Pages 10-12, Unencrypted Data Group; teaches it is known to operate at various distances from 1 to 6 inches and to set this distance based on the desired level of accuracy.  Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data).

Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient privacy. Yang establishes that this type of chip is known in the industry and obvious to tailor based on the signal strength and frequency.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID tag being contactless and readable between one up to six inches as taught by Yang, for the purposes of using known technology to achieve the desired result. Since Hatamian 
As per claim 2, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses a database comprising data records associated with the biological samples within the respective container (Page 6, paragraph [0072]; discloses that the invention contains various databases containing data records which are associated with the various samples from different patients. Page 9, paragraph [0104]; discloses that the transmission module can communicate information to and from other locations); and
	a remote computing device in communication with the database, the remote computing device is configured to communicate with the computing device to maintain the sample information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 3, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive a request for the information from the computing device, obtain the information from the database, and transmit the information to the remote computing device (Page 7, paragraph [0085]; discloses that the information in the 
As per claim 4, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the remote computing device is further configured to: receive the information from the computing device, and store the information in the database (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 6, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the information comprises one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling a biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, instructions for discarding the biological sample, instructions for testing the biological sample, or test results for the biological sample (Page 6, paragraph [0074]; discloses that the information includes a time stamp, which is a date and time in which the sample was taken, as well as arrival times and dates as the sample is moved).
As per claim 8, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the a computer device further comprises a display, and is further configured to display a graphical user interface (“GUI”), receive the sample information via the GUI; and provide a user interface element as a request to transmit the information to the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a 
As per claim 9, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the computing device is further configured to: accept, via the GUI, a request to read the information from the electronic writable memory; and display, via the GUI, the information received from the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to read the information from the RFID chip).
As per claim 11, Hatamian discloses a method to manage patient samples included in one or more containers using a computing device (The applicant’s specification Paragraph [0043] outlines that the computing device 208 is coupled to the wireless NFC tag 202 via a proximity coupling device 210. The "proximity coupling device 210 may include a transmitter or transceiver that can read, detect, and communicatively couple to the sensor 204 of the NFC tag 202". Establishing that in order to configure the "general purpose computer" to perform the recited task it would require the same hardware which is described in the Hatamian reference paragraph [0065]. While the applicant has alleged that no special purpose hardware would be necessary the applicant has not shown or establishes that merely a general purpose computer would be capable of NFC without that required hardware. As such the broadest reasonable interpretation allows for a general device which is coupled to a NFC device for communicating with the RFID tags) capable of wireless proximity communications (Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; 
fixedly attaching an electronic writable memory (As shown in the applicant’s originally filed specification paragraph [0038], the electronic writable device which is capable of wirelessly communicating includes radio frequency identification “RFID”) to an external surface of a respective container of the one or more containers (Page 4, paragraphs [0056], [0058], [0060] and [0062], Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. The RFID chip as established in paragraph [0062] can be placed on the external surface of the container and covered with cover 126);
	receiving, by the computing device, information associated with a biological sample within the respective container, (Page 5, paragraphs [0064] and [0069]; discloses that each sample container or test tube contains an electronic writable memory in the form of an RFID chip which is used to send and receive information. Page 9, paragraph [0104]; discloses that this communication is wireless. Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed), 
	establishing, by the computing device, a wireless proximity communication link between the computing device and the electronic writable memory, wherein the proximity communication link is established when the computing device is within a distance from the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data. Figure 3B, Page 3, paragraph [0029], Page 5, paragraph [0067] and Page 9, paragraph [0107]; discloses that the RFID chip is read by touching the container to the read/write device. In these examples since the chip is touching the read/write device it is less than six inches as required. While the applicant has argued that the reference does not disclose the limitation the Examiner notes that the limitation merely requires establishing a wireless communication link when the device is within a distance of up to six inches. In other words the distance can be six inches or less. As shown above it is touching the read/write device and as such is less than six inches. The requirement to read multiple chips is not claimed so the fact that the Hatamian reference establishes one chip at a time still reads over the claims as currently written),
	storing, by the computing device via the established wireless proximity communications link, the information to the one or more electronic writable memory (Page 5, paragraphs [0065]-[0067] and Page 6, paragraphs [0079]-[0080]; discloses that the computer has a command to write or read from the RFID chip and in response to the use of the command the system can write the data directly to the RFID chip); and 
reading, by the computing device via the established wireless communication link the information stored on the electronic writable memory (Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to read the information from the RFID chip).

	Yang, which like Hatamian talks about the use of RFID chips, teaches it is known for RFID chip to be a writable memory to be unpowered/passive, secure near-field communication tag and contactless and operate between an inch to six inches (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy. Page 3, Literature Review states that the RFID is a passive RFID. Page 4, RFID Tag; teaches an example of the type of RFID tag which is being tested in the article. While the Z-Band is 1” x 11” it contains an RFID tag which is considerably smaller as shown in Figures 4 and 5. Page 9 to 10, Experiment Design and Results, teach it is known to read as well as write to the RFID tags at various distances including 1 inch to 12 inches. Pages 10-12, Unencrypted Data Group; teaches it is known to operate at various distances from 1 to 6 inches and to set this distance based on the desired level of accuracy.  Since Hatamian already establishes the use of RFID chips it would have been obvious for them to be contactless and to operate between one to six inches as a matter of design choice as shown explicitly in Yang. This would allow the same chip to read without physically touching the reader as shown in Yang. Further Yang establishes that the environment of use healthcare it is known to have a contactless system that also allows for security to protect patient data).

Yang establishes that it is known for RFID chips to be contactless and to operate and read from the chip between one up to six inches. It also establishes that it is known for them to be secure and that in this environment it is known and required for patient privacy. Yang establishes that this type of chip is known in the industry and obvious to tailor based on the signal strength and frequency.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the RFID chip shown in Hatamian with the chips which read at one to six inches as shown explicitly in Yang.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Yang, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian, with the RFID tag being contactless and readable between one up to six inches as taught by Yang, for the purposes of using known technology to achieve the desired result. Since Hatamian 
As per claim 12, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the information is received from the computing device (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed. Page 6, paragraphs [0076]-[0080]; discloses that a graphical user interface on a display which contains the fields to receive information and a button which allows the user to write directly to the RFID chip).
As per claim 13, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the information is received form a remote computing device via a network (Page 7, paragraph [0085]; discloses that the information in the database can be accessed by the doctor. Page 9, paragraph [0105]; discloses that the data can be sent to remote devices to be analyzed).
As per claim 15, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein the information comprises one or more of a time stamp, shipping information, clinical trial identification information, instructions for drawing or handling a biological sample, non-personally identifiable patient information, instructions for additional processing for the biological sample, 
As per claim 16, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses comprising steps of:
	receiving the respective container having the biological sample, (Figure 2C, Page 4, paragraphs [0056], [0058] and [0060], Page 5, paragraph [0063]; discloses a test tube which has an interior cavity and an opening. The test tube also contains an RFID chip which is an electronic writable memory, which stores the patient information. Page 5, paragraphs [0065]-[0067], Page 6, paragraph [0076]; discloses a computing device in communication with the test tube with the RFID chip. Page 12, paragraphs [0127]-[0129]; discloses the system which contains the processor, storage, and data transfer components);
	moving the computing device proximate to the electronic writable memory on the respective container, (Page 5, paragraphs [0065]-[0067]; discloses us a computer with software and the interface to transmit data to and from an RFID chip. Page 5, paragraphs [0065]-[0067]; discloses that the computer establishes a communication link with the RFID chip to store the data);
	receiving, via the wireless proximity communications link, the information from the electronic writable memory of the respective containers (Page 6, paragraph [0079]; discloses that information can be read and stored to the electronic writable memories); and 

As per claim 17, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian further discloses wherein processing the biological sample comprises performing at least one test of the biological sample (Page 13, paragraph [0144]; discloses that the biological sample is processed or tested within the required period of time based on the collected sample information).

Claim(s) 7, 14 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Dua (US 2006/0258289 A1) hereafter Dua.
As per claim 7, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that this electronic writable memories comprises a secure near-field communication tag.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).
The combination however fails to explicitly state the remote computing device is further configured to receive a password associated with the electronic writable memory.

	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 

Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data.
As per claim 14, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the wireless proximity communication link comprises a secure communications link, and further comprising a step of receiving a password associated with the one or more electronic writable memories.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).

	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to securely transmit the data 
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.
As per claim 18, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian establishes the use of RFID tags, however it is not explicit that the communications link comprises a secure communications link, and further comprising receiving a password associated with the one or more electronic writable memories.
Yang teaches that the RFID tags are a secure near-field communication tag as this is required in the healthcare environment to protect patient data (Page 1, Abstract; teaches that in the healthcare field it is known to use RFID tags which are encrypted to store patient’s name, identification or medical records. These encrypted tags are secure as they are encrypted for privacy).

	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the use of RFID tags, it is not explicit that these are near field communication tags which communicate securely and incorporate password protections.
	Dua teaches a system/method of transmitting data utilizing RFID tags, and teaches the use of near-field communication protocols and securely communicating the data to protect privacy. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to securely transmit the data 
Therefore, from this teaching of Dua, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of tracking biological samples provided by Hatamian and Yang, with securely transmitting the data as taught by Dua, for the purposes of ensuring privacy. Since Hatamian already establishes the use of RFID to transmit and receive information is known, it would have been obvious to utilize encryption and passwords to secure the communication and protect the safety of the stored and transmitted data. Further Yang establishes that encryption is important in the healthcare environment to protect patient data.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamian et al. (US 2007/0036686 A1) hereafter Hatamian, in view of Yang, further in view of Kataria et al. (US 2007/0192715 A1) hereafter Kataria.
As per claim 10, the combination of Hatamian and Yang teaches the above-enclosed invention; Hatamian establishes the use of a computing device with a graphical user interface, it fails to explicitly state providing a second user interface element as a request to confirm compliance with processing instructions for the biological sample.

	Hatamian discloses a test tube which includes an RFID tag to monitor and track the samples which are taken. This information is provided to a central computer as well as remote computers and databases. This allows the system to track and better manage these biological samples as outlined in Hatamian. While Hatamian establish the handling of biological material, it fails to explicitly show that an interface to confirm processing instructions for the biological material.
	Kataria teaches a system/method of handling biological material, specifically implementing an interface which confirms the processing instructions for the material. 
	It would have been obvious to one of ordinary skill in the art to include in the sample tracking system of Hatamian and Yang the ability to confirming the processing of the material as taught by Kataria since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Response to Arguments
Applicant's arguments filed August 17, 2020 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 6-9, regarding the art rejection specifically that, “The claims have been amended. Specifically, the recitations previously claimed in dependent claims 7, 14, and 18 were added to the independent claims 1 and 11. The claimed element including the added limitation now reads as follows: "an electronic writable memory fixedly attached to an external surface of a respective container ... the electronic writable memory is provided on an unpowered/passive, secure near-field communication tag". Thus, this element expresses (1) that the memory fixedly attached, and (2) that the memory is unpowered/ passive.”
“The Examiner's attention is directed to paragraph [0038] of the Application, which describes the electronic writable device attached to the container 100 illustrated in FIG. 1 of the Application. Further, paragraphs [0041]-[0046] describe the claimed 
“As claimed, the electronic writable memory is part of an unpowered/ passive, secure near-field communication tag. The prior art references do not teach, disclose or suggest using:”
“"the electronic writable memory is provided on an unpowered/passive, secure near-field communication tag" to "establish a contactless, wireless proximity communication link with the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance of one to up to six inches from the electronic writable memory'' and to read and write information to and from the electronic writable memory” "via the established wireless proximity communication link'', as recited in claim 1 for example.”
“Hatamian discusses using RFID technology for reading and writing with reference to Figs. 3A and 3B which show a read/write device 202 that is wired to a computer 204. The Office Action at page 7, admits that Hatamian discloses the use of RFID chip and does not disclose "a contactless, wireless proximity communication link with the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance of one to up to six inches from the electronic writable memory", as in claim 1 for example.”
“Instead, the Office Action relies on Augustinowicz as discussing reading at a distance. However, the Office Action fails to address the claimed storing/writing "store, via the established wireless proximity communication link, the information on the electronic writable memory". Augustinowicz, within its four corners, is silent with regard to storing/writing.”
“Moreover, the Office Action fails to reject the storing element or reference the relevant text within Augustinowicz by column and line numbers.”
	“Therefore, Augustinowicz does not remedy the failure of Hatamian to teach, disclose, or suggest "a con tactless, wireless proximity communication link with the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance of one to up to six inches from the electronic writable memory" and "store, via the established wireless proximity communication link, the information on the electronic writable memory", as in claim 1 for example.”
	“As with regard to the recitation added to the independent claims from claims 7, 14, and 18, the Office Action relies on Dua as discussing NFC and specifically references Dua paragraphs [0052]-[0055]. These paragraphs discuss interactions, such as exchange of data, between two electronic devices with NFC technology. Dua fails to address and is silent with regard to the limitations of:”
	“"an electronic writable memory fixedly attached to an external surface of each of the one or more of the containers, wherein the electronic writable memory is provided on an unpowered/passive, secure near-field communication tag" (underlining is provided for emphasis.) and "store, via the established wireless proximity communication link, the information on the electronic writable memory", (underlining is provided for emphasis.) as recited in claim 1 for example.”
("Yang") from the Journal of Theoretical and Applied Electronic Commerce Research Published December 2009. The Examiner relies on Yang for disclosing "that in a read/write environment distances can be changed or altered based on frequencies and that different distances have different befits".”
“However, Yang, at the bottom of page 4 identifies the RFID tags used in its experiment as "Zebra's RFID wristbands RFID Z-Band® 4000, Size: 1" x 11 ", Memory Size: 128 Bytes [27]." These Yang wristbands are not "fixedly attached to an external surface of a respective container'', as in the claims. Instead they are bands that are written to first before being removably fastened on to a patient. Further, Yang does not adhere to (e.g., ISO/IEC 14443, ISO/IEC 18092, ISO/IEC 21481) as stated in paragraph [0041] of the Application. Furthermore, Yang wristbands are written/ stored to before they are placed on patients.”
	“Therefore, Yang does not cure the deficiencies of Hatamian, Augustinowicz and Dua”
	“In view of the above, reconsideration and withdrawal of this rejection are respectfully requested.”
	“It is respectfully submitted that the claims are not anticipated or made obvious by the teachings of the presented references. For example, Hatamian in view of Augustinowicz, Dua and Yang does not teach, disclose, or suggest, amongst other patentable elements, (illustrative emphasis added)”

	an electronic writable memory fixedly attached to an external surface of a respective container of the one or more containers, wherein the electronic writable memory is provided on an unpowered/passive, secure near-field communication tag;
the computing device is configured to:
establish a contactless, wireless proximity communication link with the electronic writable memory on the respective container, wherein the proximity communication link is established when the computing device is within a distance of one to up to six inches from the electronic writable memory;
read, via the established wireless proximity communication link, information stored on the electronic writable memory; store, via the established wireless proximity communication link, the information on the electronic writable memory; and
obtain, for storing on the electronic writable memory, the information associated with a biological sample within the respective container,”
“as recited in claim 1, and similarly recited in independent claim 11. Kataria was not used to reject the independent claims and as such do not remedy the deficiencies of Hatamian, Augustinowicz, Dua and Yang.”
“Based on the foregoing, it is respectfully submitted that the independent claims are patentable and notice to this effect is earnestly solicited. The dependent claims respectively depend from one of the independent claims and accordingly are allowable 
“Accordingly, separate consideration of each of the dependent claims is respectfully requested.”
The Examiner respectfully disagrees.
As an initial matter the Examiner notes while the applicant has pointed to paragraphs [0038], and [0041]-[0046] to describe the claimed invention, these paragraphs are not read into the claimed invention. That is to say these paragraphs outline that these are examples and not limiting the invention. Further still they state that the tag and sensor may be compliant with international standards and transmission protocols for contactless integrated circuits (e.g., ISO/IEC 14443, ISO/IEC 18092, ISO/IEC 21481) again establishing these are not requirements.  As such considering all of the cited paragraphs there is no required limitations other than the ones expressly written in the claims. 
As previously stated Hatamian is not used to express the distance of reading the medium and writing to the medium. Previous the Augustinowicz reference was used to show it is known in the art that the distance for communication is variable and a matter of design choice. To support that this is known in the art the Examiner provided the Yang reference. Upon filing the amendment the claims expressly require a passive tag. The updated rejection replaces the Augustinowicz reference with the Yang reference to better cover all aspects of the amended claim language. 
While the applicant has alleged that the Yang reference does not adhere to the ISO standards as stated above there is no requirement that it must, therefore this 
Further still the manner in which the RFID tag in Yang is used is not why Yang was cited. That is to say the steps of reading and writing to the band are not the purpose for its teaching rather it is used to establish that it is known to have a secure passive RFID tag that can operate between 1 inch and 6 inch. Further Yang establishes that this type of RFID tag is known in the healthcare industry thus the combination is proper and would have been obvious to one of ordinary skill in the art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As stated above it is the combination and not a single reference used in the rejection. 
Applicant merely recites the claim language allegedly missing from the prior art without specifically providing any persuasive rationale or evidence in support thereof. Such a statement is not considered to be an argument. 37 C.F.R. § 41.37(c)(1)(vii) (“A statement which merely points out what a claim recites will not be considered an In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[W]e hold that the Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”). As such, Examiner respectfully submits that applicant’s statement is not persuasive.
Therefore lacking any additional arguments the Examiner has not been persuaded. The Examiner asserts that the combination does in fact read over the claims as currently written. As such the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Hatamian, in view of Augustinowicz and, where appropriate, in further view of Dua and Kataria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clothier (US 2004/0149736 A1) – teaches a read/write range of two inches.
Lauden (US 2005/0218215 A1) – teaches that the device can be written or read at distances of less than one inch up to hundred feet or more.
Martinez et al. (US 2006/0229551 A1) – teaches that the device can read and write between one to three inches.
KOSSI et al. (US 2011/0040757 A1) – teaches reading and writing at four inches.
BOLDYREV et al. (US 2011/0187511 A1) – teaches reading and writing at four inches.
Arponen et al. (US 2011/0254687 A1) - reading and writing at four inches.
Karrick, JR. (US 2012/0290419 A1) – teaches reading and writing to a passive RFID tag at one to three inches.
Balsan et a. (US 2013/0104238 A1) – teaches reading and writing at four inches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	3/26/2021